Meiri v McNichols (2017 NY Slip Op 04553)





Meiri v McNichols


2017 NY Slip Op 04553


Decided on June 8, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 8, 2017

Tom, J.P., Sweeny, Andrias, Moskowitz, Manzanet-Daniels, JJ.


650688/16 4203A 4203

[*1] Amir Meiri, Plaintiff-Appellant,
vSheila McNichols, et al., Defendants-Respondents. Amampuri Realty LLC, Intervenor-Respondent.


Joseph A. Altman, P.C., Bronx (Joseph A. Altman of counsel), for appellant.
The Law Office of Peter G. Gray, P.C., Brooklyn (Peter G. Gray of counsel), for Sheila McNichols and James Michael Cornwell, respondents.
Withers Bergman LLP, New York (Chaya F. Weinberg-Brodt of counsel), for Amampuri Realty LLC, respondent.

Orders, Supreme Court, New York County (Kathryn E. Freed, J.), entered June 14, 2016, which granted the motion of defendants Sheila McNichols and James Michael Cornwell to dismiss the complaint and the motion of Amampuri Realty LLC to intervene and dismiss the complaint, unanimously affirmed, with costs.
Since the right of first refusal in the lease between plaintiff and decedent William Cornwell did not refer to their heirs, successors, or assigns, it expired upon decedent's death (see e.g. Gilmore v Jordan, 132 AD3d 1379, 1380 [4th Dept 2015]; Herrmann v AMD Realty, Inc., 8 AD3d 619, 621 [2d Dept 2004]; Adler v Simpson, 203 AD2d 691, 692-693 [3d Dept 1994]).
The court properly permitted Amampuri to intervene pursuant to CPLR 1012(a)(3) (see George v Grand Bay Assoc. Enter. Inc., 45 AD3d 451, 452 [1st Dept 2007]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 8, 2017
CLERK